—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Feuerstein, J.), dated June 9, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly concluded that the plaintiff assumed the risks inherent in playing football in the street where he sustained his injuries, including those risks associated with the condition of the playing surface and any open and obvious conditions on it (see, Maddox v City of New York, 66 NY2d 270, 277; Garafola v City of New York, 247 AD2d 581; Reynolds v Jefferson Val. Racquet Club, 238 AD2d 493; Walner v City of New York, 243 AD2d 629; McDaniels v City of New York, 234 AD2d 432; Touti v City of New York, 233 AD2d 496). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.